Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Declaration
The reissue oath/declaration filed December 23, 2021 is acceptable.

Consent of Assignee
The Consent of Assignee and the Consignee Showing of Ownership are accepted. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they do not show every feature of the invention specified in the claims.  
The screed plate having a side opposite the paving side “configured for attachment to a road paver” as set forth in claim 17 is not shown in the drawings.  As shown in figure 4B, the top side 104 is opposite the bottom side 105 and includes screed plate attaching means 109 for attachment to a structural/conductor plate 121.  The side 104 is not configured for attachment to a road paver.  
The embodiments in which the plurality of mounds, hummocks, or topographical highs are arranged in a crisscross rhombic pattern and also form a repetitive wave pattern, or progressively flatten, or form a repetitive V-shaped pattern, or form a repetitive block shaped pattern, as set forth in claims 19, 21, 22, 23 ,32, 34, 35, 36, 47, 48, 49, 50, 58, 59, 60, 61, 68, 69, 70, 71, 79, 80, 81, and 82, at least are not shown in the drawings.
The drawing objections can be overcome by amending the drawings, amending the specification, or both.  Regardless of which action is taken, No New Matter should be entered.
Note that the manner of amending the drawings in reissue applications is governed by 37 CFR 1.173(b), and differs from regular utility applications.  
See MPEP 1413 and 1453.  

Specification
The disclosure is objected to because of the following informalities:
The term “the flexibility in sue will improve,” used in column 3 and 10, is not understood.   If the term “in sue” is supposed to be “in use,” the entire sentence would still not appear to make sense.  
Appropriate correction is required.
Note that the manner of making amendments is different in reissue applications.  See MPEP 37 CFR 1.173 and 1453. 

Claim Rejections - 35 USC § 251
Claims 17, 19, 21-30, 32, 34-36, 38-43, and 47-88 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the subject ‘050 patent is as follows: 
In claim 17, the limitation of the paving surface side of the screed plate “having a thickness” lacks support in the ‘050 patent.  There is no description of the surface side having a thickness, and the drawings do not point out such a feature.  While the screed plate itself has a thickness, claiming that a side of the plate has a thickness introduces new matter into the patent.
With respect to claims 26, 39, 53, 63, 74, and 85, the specification lacks a description of at least one first connector and at least one second connector as set forth in these claims.  Support is alleged by Applicant for either of these “connectors” as the coupling element 108 and the screed plate attaching means 109.  However, the disclosure describes and shows only a single element 108, and sets forth that there are at least two elements 109.  As such, the disclosure lacks support for more than one first connector (108), and lacks support for less than two second connectors (109), and the claims introduce new matter with these limitations.  While the asserted support on page 15 of the Response is identical for the first and second connectors, the coupling element 108 and the screed plate attaching means 109 as disclosed in the patent are separate and distinct, different in structure, and not interchangeable as recited in the claims.
Also, with respect to claims 26, 39, 53, 63, 74, and 85, the disclosure lacks support for the screed plate being secured to only “a portion of” a road paver.  
Further, the recitation of the connectors in the alternative/mix-and-match fashion introduces new matter into the patent because the first connector (108) is disclosed as being disposed only at the front side of the screed plate, and the second connector (109) is disclosed as being located only at or near the rear of the screed plate.  
The patent disclosure lacks support for the limitation “at least a portion of the plurality of mounds, hummocks, or topographical highs form a crisscross rhombic pattern,” as recited in claims 30, 43, 57, and 67.  As shown and described in the patent, the corrugations, mounds, hummocks, etc. all cover the entire bottom side of the screed plate, and there is no disclosure of only a portion of any of these features forming the claimed rhombic pattern.
As to claims 29, 42, 56, 66, 77, and 88, there is no disclosure of the screed plate having a “backside,” or of the second connector being accessible from the screed backside.  Applicant alleges support on page 16 of the Response, for example, but the quoted passage lacks any description of the accessibility of the attaching means 109 or the coupling element 108.  
With respect to claims 19, 21, 22, 23, 32, 34, 35, 36, 47, 48, 49, 50, 58, 59, 60, 61, 68, 69, 70, 71, 79, 80, 81, and 82, at least, the patent lacks support for the mounds, hummocks, or topographical highs progressively flattening, or forming a repetitive wave pattern, or forming a repetitive V-shaped pattern, or forming a repetitive block shaped pattern as recited in these claims.  The patent provides a description of only the corrugations having these features.  Applicant’s asserted support on pages 18-20 for example, does not reference any portions of the patent which describes the asserted features with respect to the plurality of mounds, hummocks, or topographical highs.
Likewise, the patent lacks support for the plurality of mounds, hummocks, and topographical highs forming a textured surface as set forth in claim 78.  According to the specification, only the corrugations form a textured surface.
With respect to claim 52, the patent lacks any description of “pattern elements” as recited in the claim.  This claim is broad enough to include an embodiment in which only a portion of the rhombic pattern (the so-called “pattern elements”) are oriented acutely, while the disclosure sets forth that the entire crisscross rhombic pattern is oriented acutely.  Alternatively, the “pattern elements” as recited can comprise elements other than the mounds, hummocks, or topographical highs that form the crisscross rhombic pattern set forth in claim 43.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 17, 19, 21-29, 39-41, 53-56, 63-66, 74-77, and 85-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 9, fourth line from the bottom of page 10, the “screed plate top side” is inferentially recited, and the “screed plate” lacks antecedent basis.  
Claim 17 is indefinite because of the limitation of the paving surface side of the screed plate “having a thickness.”  While the plate would have a thickness, it is not clear what would constitute the thickness of the side or the surface.
The claim is further indefinite as to which materials would be included and which would be excluded by the limitation of the paving surface side “being constructed of a material suitable to compact a paving material on a road surface.” 
As such, the metes and bounds of claim 17 the cannot be determined.
Claims 26, 39, 53, 63, 74, and 85 are indefinite because it is unclear what is meant by “at least a portion of” a road paver.  The phrase implies that the screed plate can be engaged or secured to more than a portion of the road paver, such as to some other unclaimed element.  
The term “configured to [selectively] cooperate” renders claims 39, 63, 74, and 85 indefinite.  The words “selectively” and “cooperate” are not found in the specification.  Although the support asserted on page 22 of the Response identifies the coupling element 108 and the two screed plate attaching means 109 as being disposed on the screed plate top side 104, this structure is not recited in the claims.  The term “cooperate” implies an interaction between the first and second connectors.  However, without reciting further structure, the claim is indefinite as to how the at least one second connector can be “configured to [selectively] cooperate” with the at least one first connector.  

Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 21, 22, 23, 24, 25, 43, 48, 49, 50, 51, 52, 57, 59, 60, 61, 62, 67, 69, 70, 71, 72, 73, 78, 80, 81, 82, 83, and 84 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schaffer (U.S. PGPub 2018/0266060; newly cited).
With respect to claim 17, Schaffer discloses a screed plate 12 comprising a paving surface side having a plurality of mounds, hummocks or topographical highs 16 in a crisscross rhombic pattern, the paving surface side having a thickness, and being constructed of a material suitable to compact a paving material on a road surface; and a side opposite the paving surface side is flat and therefore configured for attachment to a road paver, for instance, by using fasteners 19. 
With respect to claim 21, the plurality of mounds, hummocks or topographical highs are considered to form a repetitive wave pattern as broadly recited.
With respect to claim 22, the plurality of mounds, hummocks or topographical highs are considered to form a repetitive v-shaped pattern.
With respect to claim 23, the plurality of mounds, hummocks or topographical highs16 form a repetitive block shaped pattern.
With respect to claim 24, the plurality of mounds, hummocks or topographical highs 16 are configured to apply variable force vectors to the paving material when the screed plate is moved in a paver travel direction of the screed plate across the paving material.  See paragraphs 0027-0030, for example.
With respect to claim 25, the crisscross rhombic pattern includes a plurality of rhombic edges oriented acutely relative to a paver travel direction of the screed plate.
With respect to claim 43, the screed plate comprises a base plate 12 having a paving surface side with a plurality of mounds, hummocks or topographical highs 16 extending therefrom, the plurality of mounds, hummocks or topographical highs including at least a portion thereof arranged in a crisscross rhombic pattern.
With respect to claims 48-52, see claims 21-25 above.
With respect to claim 57, Schaffer discloses a road paver 10 comprising a screed plate 12 including a paving surface side, and a plurality of mounds, hummocks or topographical highs 16 extending from the paving surface side, at least a portion of the plurality of mounds, hummocks or topographical highs being arranged in a crisscross rhombic pattern, wherein the screed plate is configured to be releasably attached to a lower portion of the road paver as shown in figures 1 and 3.
With respect to claims 59-62, see claims 21-23 and 25 above.
With respect to claim 67, Schaffer discloses a screed assembly 10 comprising:
a screed plate 12 including a paving surface side; and a plurality of mounds, hummocks or topographical highs 16 extending from the paving surface side, at least a portion of the plurality of mounds, hummocks or topographical highs being arranged in a crisscross rhombic pattern, wherein the screed plate is configured to be releasably attached to the screed assembly, for instance, by using the fasteners 19.
With respect to claims 69-73, see claims 21-25 above.
With respect to claim 78, the screed assembly 10 comprises:
a screed plate 12 including a paving surface side; and
a plurality of mounds, hummocks or topographical highs 16 extending from the paving surface side,
wherein the screed plate is releaseably attachable to the screed assembly, and
wherein the plurality of mounds, hummocks or topographical highs form a textured surface in a rhombic pattern.  See figure 2.
With respect to claims 80-84, see claims 21-25 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 32, 47, 58, 68, and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer in view of Sovik.
Schaffer meets all of the limitations of claims 17, 43, 57, 67, and 78 as set forth above, but does not appear to show the plurality of mounds, hummocks, or topographical highs progressively flattening in a road paver travel direction. 
However, Sovik (U.S. PGPub 2005/0036838; newly cited) teaches that the mounds or hummocks on a screed plate may be arranged in a crisscross pattern (figure 7B) and also progressively flatten in a road paver direction.  From this teaching, it would have been obvious to those of ordinary skill in the art at the time of the invention to modify the crisscross rhombic mounds of Schaffer to progressively flatten in a road paver travel direction to ensure that no voids are left in the material.  See paragraph 0034, at least, of Sovik.

Claims 17, 23, 25, 26, 27, 29, 30, 36, 38, 39, 40, 42, 43, 50, 52, 53, 54, 56, 57, 61, 62, 63, 64, 66, 67, 71, 73, 74, 75, 77, 78, 82, 84, 85, 86, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Swearingen in view of Schaffer.
Swearingen (U.S. Patent 6,318,928; previously cited) discloses a screed assembly comprising a screed plate 46 including a paving surface side, and an opposite side configured for attachment to/or releasably attached to a road paver or screed assembly.
The paving surface side does not appear to include a plurality of mounds, hummocks, or topographical highs in a crisscross rhombic pattern.
Schaffer teaches a road paver or screed assembly comprising a screed plate 12 configured to be releasably attached to a road paver, and including a paving surface side having a thickness and a plurality of mounds, hummocks, or topographical highs in a crisscross rhombic pattern.  
From this teaching it would have been obvious to those of ordinary skill in the art at the time of the invention to provide the paving surface side of the screed plate of Swearingen with a plurality of mounds, hummocks, or topographical highs in a crisscross rhombic pattern in order to smooth the surface being worked by the paver.
With respect to claims 23, 36, 50, 61, 71, and 82, the mounds of Schaffer form a repetitive block shaped pattern.
With respect to claims 25, 38, 52, 62, 73, and 84, the crisscross rhombic pattern of Schaffer includes a plurality of rhombic edges oriented acutely relative to a paver travel direction of the screed plate.
With respect to claims 26, 39, 53, 63, 74, and 85, the screed plate assembly of Swearingen further includes a screed front side extending between the paving surface side in the side opposite, and a screed backside opposing the screed front side and extending between the paving surface side and the side opposite, and at least one first connector positioned proximal to a first one of the screed front side or the screed backside and constructed to coupleably engage this screed plate to at least a portion of a road paver, and at least one second connector positioned proximal to a second one of the screed front side or the screed backside and configured to cooperate with the at least one first connector to releasably secure the screed plate to the at least the portion of the road paver.  The fasteners 64 can be the first and second connectors.  Alternatively, the very front edge of the screed plate which is angled upwardly as shown in figure 2 can be one of the first and second connectors.  Alternatively, the fasteners 74 could be the first and second connectors.  In any case, the connectors are configured to cooperate with each other to releasably secure the screed plate to the road paver.
With respect to claims 27, 29, 40, 42, 54, 56, 64, 66, 75, 77, 86, and 88, the second connector comprises a threaded bolt and is accessible from the screed backside.
With respect to claim 30, Swearingen further teaches a structural/conductor having a front side and a backside, and the screed plate is selectively engageable with this conductor plate.
With respect to claims 39 and 63, the first and second connectors of Swearingen are engageable with at least a portion of the conductor plate 62 at the front side or the backside, and selectively cooperate with each other to secure the screed plate with at least a portion of the conductor front side or backside.  The term “selectively cooperate” is met by the connectors as they are coupled to the conductor plate.

Claims 19, 32, 47, 58, 68, and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Swearingen in view of Schaffer as applied to claims 17, 30, 43, 58, 67, and 78 above, and further in view of Sovik.
The plurality of mounds, hummocks, or topographical highs of the screed plate of Swearingen as modified by Schaffer do not appear to progressively flatten in a road paver travel direction.
However, Sovik teaches that the mounds or hummocks on a screed plate may be arranged in a crisscross pattern (figure 7B) and also progressively flatten in a road paver direction.  From this teaching, it would have been obvious to those of ordinary skill in the art at the time of the invention to modify the crisscross rhombic mounds of Swearingen and Schaefer Schaffer to progressively flatten in a road paver travel direction to ensure that no voids are left in the material.  See paragraph 0034, at least, of Sovik.

Claims 21, 22, 24, 34, 35, 48, 49, 51, 59, 60, 69, 70, 72, 80, 81, and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Swearingen in view of Schaffer as applied to claims 17, 30, 43, 58, 67, and 78 above, and further in view of Jackson (U.S. Patent 2,306,125; previous cited).
If Schaffer is not considered to teach a repetitive wave pattern and/or a repetitive V-shaped pattern as to the plurality of mounds, hummocks, or topographical highs, attention is drawn to Jackson which teaches a screed assembly comprising a plate 13 which includes corrugations 14 in a repetitive wave shaped pattern, and also a repetitive V-shaped pattern 15.  From this teaching it would have been obvious to provide the screed plate assembly of Swearingen in view of Schaffer with a plurality of mounds, hummocks, or topographical highs in the form of a repetitive V-shaped pattern or a repetitive wave pattern in order to break up or dislocate collections of aggregate in the material being smooth by the paver.

Analogous Art
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention.  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  
The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue.”  Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).  This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396.  Rather, a reference is analogous art to the claimed invention if:  
(1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or 
(2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).  See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
Schaffer is considered to be in the same field of endeavor as the claimed invention because each are drawn to a tool having a paving surface used to smooth or work fresh pavement.  If Schaffer is not considered to be in the same field of endeavor, such as because the claimed screed plate is “configured for attachment to a road paver,” then Schaffer is certainly reasonably pertinent to the problem faced by the inventor of the claimed invention because the tool of Schaffer, although hand-held, is used to smooth or work freshly poured or laid pavement.  Moreover, Schaffer teaches that the paving surface includes a plurality of mounds, hummocks, or topographical highs arranged in a repetitive rhombic pattern, which his exactly what is set forth in the claims, and the rhombic mounds or pattern perform the same function in the same manner as the claimed invention.  Those of ordinary skill in the art would consider the teachings of Schaffer to be pertinent to the claimed invention.


Allowable Subject Matter
Claims 1-8 are allowable over the prior art of record.
Claims 9-16 would appear to be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 28, 41, 55, 65, 76, and 84 would appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or fairly suggest the combination of elements recited in claims 1, 8, and 9, including a screed plate apparatus comprising a screed plate having a coupling element incorporated into the screed plate front side and at least two screed plate attaching means located on the screed plate top side;
a road paver/finisher comprising at least two screed plate retaining means located on the plate bottom; 
the at least two screed plate retaining means securely and receiving the respective at least two screed plate attaching means, and the bottom plate securely and freely receiving the coupling element, and 
the opposing screed plate bottom side comprising a textured surface comprising a plurality of corrugations impacting the paving material applied homogeneously by the material matting apparatus into a paving mat on the road surface.  
In the closest prior art, Sovik discloses a screed plate assembly including a conductor plate and a screed plate having a vertical reinforcing surface and a plurality of corrugations, but the vertical surface does not appear to be a coupling element and the assembly lacks the at least two screed plate retaining means receiving the at least two screed plate attaching means as recited in the claims.
Swearingen discloses a screed plate assembly comprising heating elements and a conductive plate, and a screed plate comprising a plurality of attaching means, but the assembly lacks the at least two screed plate retaining means receiving the at least two screed plate attaching means as recited in the claims, and the screed plate lacks corrugations.
Nelson, Grimm et al, and Graham et al all disclosed screed plate assemblies which lack at least the coupling element, and the screed plate retaining means which receive the screed plate attaching means as set forth in the claims.
It would not appear to have been obvious to modify Swearingen, Nelson, Grimm et al, or Graham et al, to have the recited arrangements at least because these assemblies all sufficiently attach a screed plate to the assembly and there would be no reason to provide a coupling means and/or the retaining means/attaching means arrangement as claimed.

With respect to claims 28, 41, 55, 65, 76, and 84, the prior art of record does not teach a threaded bolt is arranged so that a longitudinal axis thereof is approximately parallel to the side opposite the paving surface.  It is known to connect a lifting arm or hydraulic arm to a screed or screed plate using a horizontally arranged bolt or pin, however, it would not have been obvious to provide such an arm on any of the screed assemblies of Sovic, Swearingen, Nelson, Grimm et al, or Graham et al.

Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive. With respect to Sovik, this reference is now relied upon for its teachings of the shapes of mounds or hummocks, and is no longer used as a base reference.  The remaining references are no longer used in rejections and the arguments to these are moot.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Concurrent/Post Grant Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Applicant’s U.S. Patent No. 10,156,050 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. 
See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The examiner can normally be reached M-F 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Ann Spahn, can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                             

Russell D. Stormer
Patent Reexamination Specialist			                                                                                              
Central Reexamination Unit 
Art Unit 3993                                                                                                                                                                                             
Conferees:  	/SC/ 
Sara Clarke
Patent Reexamination Specialist, AU 3993

		/GAS/ 
Gay Ann Spahn
Supervisory Primary Examiner, AU 3993



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.